Citation Nr: 1227434	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-17 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her children

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1986.  He died in September 2002.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the benefits sought on appeal.  Due to the appellant's relocation, jurisdiction of his appeal was transferred from the Reno RO to the RO in Waco, Texas, in November 2005.

The Board subsequently remanded the case in June 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to request that the appellant provide any further evidence pertaining to her claims, allow her an appropriate time to respond, and then re-adjudicate the claims.  The AOJ sent the appellant the requisite notice letter in June 2011, to which she did not respond.  The appellant was then provided a supplemental statement of the case (SSOC) in June 2012, in which the AOJ again denied the appellant's claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The appellant and her children testified before the undersigned Veterans Law Judge at a hearing at the Waco RO in May 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  
FINDINGS OF FACT

1.  The Veteran died in September 2002, at the age of 47.  The immediate cause of death was identified as hepatorenal syndrome, due to end state liver disease and hepatitis C.  Adenocarcinoma and probable spontaneous bacterial peritonitis were identified as significant conditions contributing to his death. 

2.  At the time of the Veteran's death, service connection had been established for laxity of the left knee, status post medical collateral and posterior cruciate ligament repair, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling.  His combined service-connected disability rating at the time of his death was 40 percent.

3.  The Veteran's hepatitis C was not shown until a decade after his active duty and is unrelated to such service or to any incident therein.

4.  The service-connected laxity of the Veteran's left knee, degenerative disc disease of his lumbar spine, and degenerative joint disease of his left knee did not cause his death or contribute materially or substantially to the cause of his death.

5.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
2.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).

3.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional VCAA notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  The United States Court of Appeals for Veterans Claims (Court) has held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

Here, a pre-decisional notice letter in January 2004 complied with VA's duty to notify the appellant with regards to the issues of entitlement to service connection for the cause of the Veteran's death and to DIC benefits under 38 U.S.C.A. § 1318 (West 2002).  Specifically, this letter apprised the appellant of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.

In addition, the RO sent the appellant a second notice letter dated in November 2008, informing her that, at the time of his death, the Veteran was service connected for laxity of the left knee, status post medical collateral and posterior cruciate ligament repair; degenerative disc disease of the lumbar spine; and degenerative joint disease of the left knee, and provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as information and evidence necessary to support the cause of death claim based on a disorder not yet service-connected.  Hupp at 352.  This correspondence was followed by a re-adjudication of the issues on appeal and issuance of a supplemental statement of the case in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  With respect to the requirements regarding the criteria for assignment of effective dates, the Board acknowledges that the appellant was not provided with notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no prejudice in issuing a final decision in this case because the preponderance of the evidence is against the appellant's claims.  Accordingly, any questions as to the appropriate effective date to be assigned are moot.  
Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured a medical opinion in furtherance of the appellant's claims.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

A pertinent VA opinion with respect to the issues on appeal was obtained in 2010, with an addendum opinion added in January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the written statements of the appellant, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein-entitlement to service connection for the cause of the Veteran's death and to DIC benefits under 38 U.S.C.A. § 1318-has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

A.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).

Service connection may be established for a current disability in several ways.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Here, the Veteran died in September 2002.  The death certificate (as amended by the coroner in June 2003) shows that the immediate cause of death was hepatorenal syndrome, with contributory causes of death identified as end stage liver disease and hepatitis C.  Adenocarcinoma and probable spontaneous bacterial peritonitis were identified as other significant conditions contributing to the Veteran's death.  At the time of his death, the Veteran was service-connected for laxity of the left knee, status post medical collateral and posterior cruciate ligament repair; degenerative disc disease of the lumbar spine; and degenerative joint disease of the left knee.  The record is devoid of evidence to suggest, and the appellant has not contended, that the Veteran's service-connected left knee and lumbar spine disorders contributed in any way to his death.  Rather, the appellant contends that the Veteran initially contracted hepatitis C while in service, either during an in-service surgery to his left knee or when inoculated via air-gun during active duty.  

A review of the Veteran's service treatment records reflects that no abnormalities were documented at his September 1976 and October 1980 entrance medical examinations.  He was seen on several occasions during service for what was identified as bronchitis and upper respiratory infections, as well as gastroenteritis.  Additionally, documents from his treatment during service reflect that he was seen in June 1986 for follow-up testing after liver function tests had returned elevated results.  He was found to have no history of hepatitis but to have consumed at least four beers per day for the past 11 years.  He was found to have elevated liver tests, which was attributed to alcohol abuse.  He was recommended to cease consuming alcohol entirely.  No follow-up documentation or treatment was noted, and no abnormalities were noted at his December 1986 separation medical examination.  In addition, the Veteran reported at his December 1986 separation report of medical history that he experienced no liver trouble, although he did complain of problems with his back and left knee at that time.  

Post-service treatment records from private physicians document that the Veteran was first suspected of having hepatitis C in 1996.  Tests confirmed the diagnosis in August 1996.  At a July 1996 treatment visit, the Veteran was noted to have a history of intravenous drug use, which was confirmed at a March 2001 treatment visit, when his private treatment provider explicitly attributed his hepatitis C to his history of intravenous drug use.

In May 2010, the appellant and her two children testified at a hearing before the undersigned Veterans Law Judge.  At that time, the appellant admitted that the Veteran had stated that he had a history of intravenous drug use when asked about his risk factors for hepatitis C by his private physician.  However, the appellant and her son both testified that they believed the statement to have been sarcastic, a response to the Veteran's perceived discrimination by the physician on the basis of his race.  The appellant also reiterated her belief that the Veteran was infected with hepatitis C either during an inoculation using an air-gun, or during a left knee surgery he underwent while on active duty.  In so arguing, the appellant noted that the Veteran displayed "flu-like symptoms" on multiple occasions during service, which she contended was an early sign of the hepatitis C infection developing in his body.  The appellant has also submitted internet articles documenting a higher prevalence of hepatitis C in the veteran population, as well as a Board decision granting a different veteran service connection for hepatitis C based on an air-gun injection.

In 2010, the claims file was forwarded to a VA physician to review so that a medical opinion could be provided in connection with the appellant's cause of death claim.  In the 2010 opinion, the physician noted the Veteran's report of having engaged in intravenous drug use, as well as his long history of chronic alcoholism and hepatitis C that was first diagnosed in the 1990s.  The examiner acknowledged that the Veteran's wife denied that he ever actually used intravenous drugs but noted that it was impossible to know whether he had or not based solely on her report, particularly given his admission to such to his treating physician.  Noting that intravenous drug use is "by far the most common cause of hepatitis C in veterans," the examiner concluded that the Veteran's hepatitis C most likely resulted from his intravenous drug use.  The examiner acknowledged the appellant's contentions that the Veteran developed hepatitis C secondary to either air-gun injections or an in-service surgery but found both possibilities to be unlikely.  In so finding, the examiner noted that the likelihood of acquiring hepatitis C during surgery without blood transfusion is extremely small and would essentially require that the surgeon have hepatitis C, cut himself or herself, and then transmit his or her blood into the patient's open wound.  If such an event had occurred the examiner reasoned, it would have been documented.  Similarly, the examiner noted that there has been "no proven case of hepatitis C from air gun inoculation."

In an addendum issued in January 2011, a second VA physician offered an additional opinion as to the appellant's claims. In that opinion, the examiner reviewed the Veteran's service treatment records, including his in-service findings of elevated liver function tests, but nevertheless concluded that the evidence of record suggested that the Veteran's hepatitis C was more likely related to his admitted history of intravenous drug use.  In so finding, the examiner noted that nothing in the record suggested that the Veteran developed jaundice or any other acute illness to suggest that the onset of hepatitis C occurred after his in-service knee surgery or at any other time during service.  

In consideration of the evidence of record, the Board finds that the disease process leading to the Veteran's death was not attributable to a disability for which the Veteran had been granted service connection during his life.  Additionally, the Board finds that the Veteran's hepatitis C was not attributable to his active military service.  Thus, the disease process leading to the Veteran's death was not attributable to his active military service or to service-connected disability.

In reaching this conclusion, the Board finds the 2010 and 2011 VA medical expert opinions to be the most probative opinions regarding the important aspects of the claim.  The VA examiners had access to the claims file and considered the medical evidence and testimony contained therein.  They provided persuasive opinions that have support in the record.  Taking into account the test results documented in the Veteran's service treatment records, as well as his post-service treatment, examinations, and laboratory results concerning his liver disorder, the examiners found that the most likely etiology of the Veteran's hepatitis C was his admitted intravenous drug use.  Additionally, in view of the record, the examiners both found it less likely than not that the Veteran's hepatitis C had its onset during or was otherwise etiologically linked to his military service.  In sum, the Board concludes that the evidence of record does not indicate that the Veteran's hepatitis C was related to his service.  Without competent evidence of an association between hepatitis C and his active duty, service connection for the cause of the Veteran's death is not warranted.

In reaching this decision, the Board reiterates that the Veteran's hepatitis C was not diagnosed until a decade after his separation from active duty.  Further, during the Veteran's lifetime, he did not describe a continuity of liver symptoms since service-nor does the medical evidence of record so show.  Also, during the current appeal, the appellant has not asserted that the Veteran experienced continuous liver problems since his discharge from active service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of liver complaints, symptoms, or findings until a decade after active duty is evidence which tends to show that no hepatitis C had its onset during the Veteran's service.  
The Board acknowledges the appellant's belief that the Veteran's death was related to his military service, and in particular that he contracted hepatitis C in service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability in a complex matter such as the origin of a disease such as hepatitis C.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the appellant's own assertions as to diagnosis and etiology of a disability have no probative value.  The Board also acknowledges the appellant's contention that the Veteran was not being truthful when he admitted to intravenous drug use to his doctors in 1996 and again in 2001.  However, the Board finds that the Veteran's statements are credible, as they were offered in the context of a medical consultation and were recorded on more than one occasion by his treating physicians.  The Board finds this interpretation to be more plausible than that offered by the appellant and her children-third parties cannot know with any certainty whether the Veteran in fact engaged in intravenous drug use at some point during his lifetime.

In addition, although the appellant has submitted journal articles addressing the prevalence of hepatitis C among veterans, as well as a Board decision granting service connection to a different veteran for hepatitis C on the basis of an in-service air-gun injection, the Board finds that these documents do not provide probative evidence as to the case at hand.  In this regard, the Board notes that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  The information from the submitted articles here suggest a higher incidence of hepatitis C among the veteran population in general.  However, the Board concludes that such information does not negate the VA examiners' opinions, which opinions were arrived at on the basis of the entire record, including information regarding the Veteran's military service, physical examination, medical records, and the history and treatment of his disease.  Further, although the Board strives for consistency in issuing its decisions, previously issued decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law.  38 C.F.R. § 20.1303 (2011).  Therefore, while the Board has considered the other decision, it is not binding and does not control the outcome of this appeal.  Rather, the facts of this particular case must be the determining factor.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

B.  DIC Benefits under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability or disabilities rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2011).  The service-connected disability or disabilities must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death; or (2) continuously rated totally disabling since the veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c) (2011).  "Entitled to receive" means that, at the time of death, the veteran had a service-connected disability or disabilities rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  Id.  

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime.

Here, the certificate of death reflects that the Veteran died in September 2002.  The immediate cause of death was identified as hepatorenal syndrome, due to end state liver disease and hepatitis C.  Adenocarcinoma and probable spontaneous bacterial peritonitis were identified as significant conditions contributing to his death.  The record does not indicate that the Veteran's death was the result of his own willful misconduct.  At the time of the Veteran's death, service connection had been established for laxity of the left knee, status post medical collateral and posterior cruciate ligament repair, evaluated as 20 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling.  His combined service-connected disability rating at the time of his death was 40 percent.

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the Veteran's disability ratings during his lifetime.  The record shows that the Veteran was not rated totally disabled based on his service-connected disabilities at any time since his 1986 release from active duty service.  Similarly, the Veteran had not sought or been granted an award of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) at any time since his separation from service.  Further, the record does not show, nor does the appellant contend, that the Veteran had been a POW at any time during his service.  Accordingly, the Veteran does not meet the pertinent requirements of law.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).

The Board must also address the question of whether the Veteran was "entitled to receive" compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  According to the only subsection of 38 C.F.R. § 3.22(b) potentially applicable in this case (as the other subsections involve other circumstances inapplicable here, such as withholding or waiver of payment), "entitled to receive" means that, at the time of death, a veteran had a service-connected disability rated totally disabled by VA, and was not receiving compensation because the veteran had applied for said compensation but had not received it due solely to CUE in a VA decision concerning the issue of disability evaluation or effective date.  See 38 C.F.R. § 3.22(b) (2011).

In this case, however, the appellant has made no argument that any rating action for the Veteran's service-connected disabilities was clearly and unmistakably erroneous.  Similarly, she has not argued that VA failed to adjudicate any claim by the Veteran that could potentially serve as the basis for the award of compensation under 38 U.S.C. § 1318.  As there is no specific contention in the record that any particular rating decision is clearly and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) is not relevant to the appellant's claim.

Because the law, and not the facts, is dispositive of this matter, the appellant has failed to state a claim upon which relief may be granted.  As a matter of law, her claim for DIC benefits under the provisions of 38 U.S.C. § 1318 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


